Citation Nr: 1702048	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-33 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lung disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

A videoconference hearing was held before the undersigned Veterans Law Judge in October 2016.  The transcript is of record.

At the hearing before the undersigned the Veteran submitted additional evidence along with a waiver of agency of original jurisdiction consideration.  As such, the Board will proceed with adjudication.  38 C.F.R. §§ 19.31, 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most competent and persuasive medical evidence weighs against a finding that the Veteran has any lung disease incurred in or aggravated by in-service asbestos exposure or any other incident of his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran asserts that he currently has a lung disease that has manifested as a result of his period of active service, to specifically include as a result of exposure to asbestos while serving on a Navy ship.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Board notes there are no laws or regulations which specifically address service connection for disability due to asbestos exposure.  However, the VA Adjudication Procedure Manual, M21-1, and opinions of the the United States Court of Appeals for Veterans Claims (Court) and VA General Counsel provide guidance in adjudicating these claims.  In 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual.  In this regard, the M21-1 provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2 (b). 

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2 (d).

The M21-1 provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Diagnostic indicators include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2 (g).

Service personnel records show that the Veteran served on two ships as a fireman (FN), fireman, machinist's mate striker (MMFN), and machinist's mate (MM).  In the November 2013 Statement of the Case the RO reported that the Veteran's military occupational specialty of fireman was highly probable and machinist mate was probable for asbestos exposure and demonstrated that he was exposed in service. 

Although service treatment records show that the Veteran was treated for sore throat and tonsillitis, they do not reveal any complaint, diagnosis or treatment for any lung disease.  Upon examination at separation from service in November 1956 the Veteran's lungs were found to be normal.

The Veteran underwent an x-ray of the chest in May 2010.  The indication was noted to be asbestosis.  It was noted that the views were correlated with prior examinations in January 2008 and October 2009.  The impression after the x-ray was left-sided calcific pleural plaquing.  

The Veteran was afforded a VA medical examination in March 2012 and a medical examination report was prepared in April 2012.  The examiner noted that the Veteran had probable calcified plaques on plain radiographs of the chest, unilateral calcified pleural plaque with no evidence of interstitial lung disease due to asbestos exposure.  The date of diagnosis was uncertain but it was at least as early as 2008.  High resolution computed tomography dated in April 2012 was noted to reveal scattered calcified pleural plaques, involving only the left thorax.  It was noted that given the unilaterality, the examiner favored that the findings on the basis of a remote left thoracic pleuroparynchymal infectious/inflammatory process rather than a history of asbestos exposure.  There was no evidence of frank diffuse interstitial pulmonary fibrotic disease, adenopathy or other acute superimposed cardiopulmonary process.  Pulmonary function tests were performed and were noted to be normal.  After examination the examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Although the Veteran's military occupational specialty (MOS) did place him at risk of asbestos exposure, he did not have "asbestosis" as defined by documented interstitial lung disease on high-resolution computed tomography scan.  He had pleural plaques, which were non-specific and considered benign pleural disease even when asbestosis present, which it was not in the Veteran.  The Veteran had totally normal lung function.  There was no diagnosis of asbestos related lung disease.  The examiner stated that the etiology of the particular pleural plaques was unknown and should be considered idiopathic in the absence of other indicators of asbestos related lung disease.  It was noted that pleural plaques were generally not considered to contribute to impaired pulmonary function, documented as normal in the Veteran.

In a September 2016 letter, Dr. C. reported that the Veteran served in the Navy and was exposed to asbestos in his job.  The provider stated that the Veteran had pleural plaques and inflammatory changes in chest films from 2008 and 2010 which are caused by asbestos inhalation.  

At the hearing before the undersigned in October 2016 the Veteran's representative reported that the Veteran took some pulmonary function tests several years prior and they were abnormal.  However, other than the statement of Dr. C. and an x-ray report, no further medical evidence was identified.  At the hearing the Veteran reported that he had shortness of breath when he walks a short distance.  He stated that he was being treated for a heart valve, blood pressure, and gout at the present time.  He did not have any treatment or medication for his lungs or breathing.  The Veteran did not see a pulmonologist regularly.

The Board finds that entitlement to service connection for a lung disease is not warranted.  It has been conceded that the Veteran was exposed to asbestos in service.  However, the Veteran's post service treatment records do not reveal impairment in lung function and upon examination in March 2012, although the examiner identified pleural plaque, the Veteran was noted to have no evidence of interstitial lung disease or any asbestos related lung disease.  The examiner opined that the pleural plaque was associated with an infectious or inflammatory process rather than asbestos because it was unilateral.  Although a private provider has opined that the Veteran has a pleural plaque due to asbestos exposure, the provider submitted no rationale for the statement.  Lastly, there is no argument or evidence that any current lung disease is otherwise related to the Veteran's active service.  Therefore, as the preponderance of the evidence is against a finding that the Veteran has a lung disease related to service, to include exposure to asbestos, the claim is denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a lung disease is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


